Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




ALISSA SPEED,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-03-00033-CR

Appeal from the

County Criminal Court No. 5

of Dallas County, Texas 

(TC# MB01-14678-F)

MEMORANDUM OPINION

	Pending before the Court is appellant's motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.2(a), which states that:
	(a)	At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice
of appeal--by filing a written withdrawal in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the
trial court clerk.  An appellant must personally sign the written
withdrawal.

Appellant and her counsel have signed the motion to dismiss.  The requirements of Rule
42.2(a) have been met.  The Court has considered this cause on appellant's motion and
concludes the motion should be granted.  We therefore grant the motion and dismiss the
appeal.

						SUSAN LARSEN, Justice
March 27, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)